COURT 
OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
NO. 
2-03-102-CV
 
LARRY 
D. WILLIAMS                                                              APPELLANT
 
V.
 
VERA 
HAMILTON                                                                   APPELLEE
 
----------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM 
OPINION
AND 
 JUDGMENT
----------
        On 
August 7, 2003, we notified appellant that his amended brief had not been filed 
as required by appellate rule of procedure 38.6(a). Tex. 
R. App. P. 38.6(a); See 
Tex. R. App. P.38.9(a). We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal. We have not received any 
response.
        Because 
appellant’s amended brief has not been filed, we dismiss the appeal for want 
of prosecution. See TEX. R. APP. 
P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
September 11, 2003